department of the treasury internal_revenue_service washington d c date cc dom fs it a uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x corp y corp z corp m n insurance a states a term c term d firm a firm b report a report b a b dollar_figurec dollar_figured issues whether the entities properly claimed abandonment losses with regard to their subscriber-based intangible and assembled workforce if abandonment losses were properly claimed on either asset the amount of the loss was properly calculated conclusions the entities may not deduct abandonment losses under sec_165 with regard to either their subscriber-based intangible and assembled workforce if abandonment losses were properly claimed on either asset we agree with the agent’s criticisms of the calculation of the amount of the loss facts overview - z corp dba x corp and y corp collectively the taxpayers were m entities incorporated in their respective states to provide insurance a and related_services they use the accrual_method of accounting and using a calendar taxable_year y corp has merged with the m organizations in states a and is now known as n the taxpayers offer group policies to employers and individual policies to individuals in addition they provide administrative services to certain other types of medical programs such as medicare x corp and y corp were formerly tax exempt entities under sec_501 as were other m entities to determine their stepped-up_basis under the transitional rule x corp and y corp hired outside accounting firms to value certain of their intangible assets based on these valuations and other computations performed in connection with such valuations x corp and y corp have filed claims for refunds alleging additional loss deductions attributable to the termination of subscribers employees and contracts with providers in regard to the subscriber based intangible assembled workforce and provider base intangible respectively under sec_165 x corp ’s claims cover term c y corp ’s claims filed thus far cover term d the terminations of subscribers resulted from normal and routine cancellations and nonrenewals that is employers and individuals dropped plans lost coverage because of nonpayment of premiums changed plans and changed jobs the losses were not the result from x corp ’s or y corp ’s withdrawal from a line_of_business or the cancellation of a plan type or insurance product x corp - x corp ’s claim is based only on its subscriber base intangible subscribers are the individuals and employers contracting with x corp for insurance a firm a performed a valuation of subscribers as of and also calculated the amount of loss for each year firm a's report known as report a covers the fair_market_value of x corp ’s subscriber base as of and the loss in subscribers from term c report a uses an income approach for its valuation a present_value was calculated based on the discounted cash_flow over the estimated useful lives of plans and individual enrollees using a a discount rate report a determined that the fair_market_value of the subscriber list was dollar_figurec as of the discount rate of a is derived from x corp ’s weighted average cost of capital y corp - y corp ’s narrative portion of its claim refers to losses under sec_165 related to software workforce in place coverage of member subscribers and contractual expirations with provider organizations which were valued as of although y corp ’s claim also covers expiration of provider contracts and software the agent examining the claims indicates that in fact the loss amount is based on subscriber base and assembled workforce y corp has indicated to the agent that the narrative is protective since the only information available at this time concerns y corp ’s subscriber base and assembled workforce our discussion is limited to those assets y corp ’s subscriber base and assembled workforce intangibles were valued by firm b in report b it covered y corp ’s assembled workforce and subscriber base report b uses a discounted_cash_flow_method to value the subscriber base and a cost-to-create method to value the workforce an obsolescence factor of b was applied to the estimated costs on the theory that the workforce was b through its useful_life on average although no empirical evidence for this assumption is cited report b places a value of dollar_figured on the workforce in place as of the valuation_date law and analysis issue - abandonment_loss abandonment losses are deductible under sec_165 which allows any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise the requirements for a loss are found in the regulations under sec_165 specifically sec_1_165-2 allows a loss incurred in a business and arising from the sudden termination of the usefulness of any nondepreciable_property in a case where the business is discontinued or where the property is permanently discarded from use therein as a deduction under sec_165 for the taxable_year in which the loss is actually sustained sec_1_165-1 requires that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions and fixed by identifiable events normally an abandonment_loss requires an intention on the part of owner to abandon the asset and an affirmative act of abandonment a j industries inc v united st503_f2d_660 9th cir citron t c pincite 92_tc_1249 aff’d 909_f2d_1146 8th cir it is clear that intangible assets may be the subject of an abandonment_loss 351_f2d_619 ct_cl see 59_tc_220 acq 1973_2_cb_2 solar nitrogen chemicals inc v commissioner tcmemo_1978_486 the most essential issue in the present case is the resolution of whether subscribers or employees can be abandoned individually or whether the individual components must be treated as part of an indivisible whole ie the subscriber- based intangible or assembled workforce which itself is the only proper subject for an abandonment_loss there have been numerous decisions holding that assets indistinguishable from the subscriber-based intangible and assembled workforce involved in the present case are single indivisible assets and not an aggregation of individual assets 550_f2d_548 9th cir customer list 519_f2d_781 9th cir 420_f2d_266 6th cir contracts for vending machine locations 64_f2d_890 8th cir cert_denied 290_us_646 magazine subscription list 373_f2d_938 ct_cl customer list 97_tc_253 aff’d f 3d 4th cir cert_denied 513_us_821 workforce 50_tc_78 acq 1974_2_cb_3 customer list 35_tc_720 aff’d 307_f2d_339 9th cir medical service contracts 33_tc_1038 aff’d 287_f2d_1 2d cir customer contracts 22_tc_1029 nonacq on another issue 1958_2_cb_9 customer list 12_bta_655 insurance policyholders nickisch v commissioner tcmemo_1984_275 customer list illinois cereal mills inc v commissioner tcmemo_1983_469 aff’d 789_f2d_1234 7th cir cert_denied 479_us_995 customer list some of these cases directly held that the loss of an individual component of the indivisible asset could not be separately deducted as an abandonment_loss thus for example as in the present case taxpayers could not deduct amounts attributable to each customer the taxpayer lost ralph w fullerton supra sunset fuel supra golden state towel supra anchor cleaning supra illinois cereal mills supra see skilken supra boe supra the facts of the present case are clearly distinguishable from the circumstances where the taxpayer abandons a portion the indivisible asset which has distinct transferrable value that is reasonably severable from the whole the pivotal case on this issue is 100_fsupp_803 n d cal where the taxpayer was permitted an abandonment_loss on a portion of a customer list that was attributable to a specific geographic area the taxpayer had purchased the customer lists of several laundry businesses in san francisco and oakland during world war ii the government seized the taxpayer’s san francisco plant for military purposes after the war the taxpayer had trouble reestablishing its business and abandoned its san francisco routes while it continued its operations in oakland the district_court recognized that a list of customers is not to be regarded as an aggregation of disconnected individual subscribers and were instead treated as unitary structures irrespective of incidental fluctuations or alterations metropolitan laundry f_supp pincite however the court noted that a taxpayer could dispose_of its business in a particular area or in respect to a particular product or service along with incidental goodwill without abandoning its entire business id pincite and so long as the business and the goodwill disposed of may be assigned a distinct transferable value the transaction may properly be recognized for tax purposes as a closed one id pincite the court found that the costs attributable to the abandoned san francisco customer lists met this test and were deductible similarly massey-ferguson held that the taxpayer could deduct the abandonment of a line_of_business it had purchased from another party and operated at a distinct location even though the taxpayer continued to manufacture similar products under a different trade_name at another location see also parmelee transportation 199_fsupp_845 w d la the taxpayers in the present case have not abandoned a segment of their business that is analogous to either metropolitan laundry or massey-ferguson the distinction between the facts similar to the present case from those found in metropolitan laundry has been explicitly recognized by the courts see skilken f 2d pincite anchor cleaning t c pincite our conclusion regarding the claimed abandonment losses is left unchanged by the supreme court’s decision in 507_us_546 where the supreme court held that a comparable asset a newspaper subscriber list was amortizable in coming to this conclusion the court reaffirmed the mass asset or indivisible asset rule that has underscored many of the intangible asset cases we have cited the rule provides that certain kinds of intangible assets are properly grouped and considered as a single entity even though the individual components of the asset may expire or terminate over time they are replaced by new components thereby causing only minimal fluctuations and no measurable loss in the value of the whole newark morning ledger u s pincite the court also quoted a portion of golden state towel f 2d pincite as the usually accepted definition of a mass asset u s pincite the quote included the following the whole is equal to the sum of its fluctuating parts at any given time but each individual part enjoys no separate capital standing independent of the whole for its disappearance affects but does not interrupt or destroy the continued existence of the whole newark morning ledger u s pincite quoting golden state towel f 2d pincite from this the court concluded that t he mass-asset rule prohibits the depreciation of certain customer-based intangibles because they constitute self- regenerating assets that may change but never waste newark morning ledger u s pincite the definition of the mass_asset_rule quoted from golden state towel also stated that its customer list is indistinguishable from - and the principal element of - goodwill whose ultimate value lies in the expectancy of continued patronage through public acceptance newark morning ledger u s pincite quoting golden state towel f 2d pincite the supreme court traced the precedents linking intangibles to goodwill it then discussed the argument that the intangibles were not depreciable because they were indistinguishable from goodwill which itself is not depreciable it noted that traditionally goodwill was not depreciable because it does not suffer wear_and_tear does not become obsolescent is not used up in the operation of the business newark morning ledger u s pincite quoting 15_f2d_626 8th cir cert_denied 273_us_763 the court concluded that it must follow that if a taxpayer can prove with reasonable accuracy that an asset used_in_the_trade_or_business or held_for_the_production_of_income has value that wastes over an ascertainable period of time that asset is depreciable under sec_167 regardless of the fact that its value is related to the expectancy of continued patronage newark morning ledger u s pincite the court found the subscription list amortizable because it met these criteria any relation it might have to goodwill was irrelevant in order to understand the impact of newark morning ledger on the present case it is important to note that some of the cases we have cited regarding whether an intangible asset could be abandoned piecemeal also addressed whether the asset could be amortized see eg ralph w fullerton supra manhattan co supra thrifticheck supra illinois cereal mills supra these were alternative arguments made by the taxpayer which were clearly distinct the holding of newark morning ledger only addresses the second issue ie amortization however the rationale of newark morning ledger in its discussion of the mass_asset_rule relates directly to the issue of abandonment of intangible assets like those in the present case first it is clear under newark morning ledger that if an intangible asset self- regenerates the mass_asset_rule applies to have the asset treated indivisibly workforce and subscriber lists are clearly self-regenerating further if the assets are self-regenerating there is an argument that the asset as a whole is not abandoned so long as the taxpayer remains in business on the other hand as indicated by the quotation from golden state the mass_asset_rule has also been linked to goodwill in the context of abandonment since the supreme court rejected the importance of this link in the context of amortization it is important to examine the importance of the link in the context of abandonment the issue for abandonment losses is summarized in massey-ferguson which states some confusion has developed as to whether there can be an abandonment of a part of goodwill as long as the business continues to operate however there seems to be no real disagreement in the cases at least now it seems to be generally recognized that if there is a clearly identifiable and severable asset its abandonment entitles the taxpayer to a loss deduction t c pincite citations omitted thus while goodwill cannot be amortized it can be abandoned under the same test as is applicable to the intangible asset see metropolitan laundry f_supp pincite solar nitrogen chemicals supra therefore the traditional link to goodwill in the context of abandonment losses does raise the same problems as in the context of amortization where goodwill is still not amortizable further the issue of whether an asset is indivisible has also been seen to be ultimately severable from the goodwill issue thus thrifticheck t c pincite found that wholly aside from any goodwill element the acquisition of the contracts with customers should be treated as the acquisition of a single asset see also ralph w fullerton at id manhattan co t c pincite boe t c pincite lastly that partial abandonment and amortization are alternative arguments demonstrates that their practical results are almost the same in one instance the taxpayers were attempting to recognize their actual loss and in the other they were estimating that loss through the use of amortization thus allowing the taxpayers to deduct portions of these assets each year amounts to the allowance of amortization without meeting the prerequisites therefor so long as the intangible asset is deemed to be a whole rather than the sum of any of its parts the ability to deduct any part of it as an abandonment_loss rests ultimately on whether there has been a recognition event under facts like the present case courts have found that the loss of any individual component only reduces the value of the whole asset sunset fuel f 2d pincite manhattan co t c pincite thrifticheck t c pincite the mere diminution in value of property is not enough to establish an abandonment_loss 30_fedclaims_739 109_tc_450 see 274_us_398 specifically diminution in value fails to satisfy the requirement under the regulations that a loss be evidenced by closed and completed transactions fixed by identifiable events sunset fuel f 2d pincite see s s white dental at id instead the taxpayer normally must wait until the entire indivisible asset is abandoned before it can take any deduction under sec_165 see massey-ferguson t c pincite anchor cleaning t c pincite nickisch v commissioner tcmemo_1984_275 further as indicated above the intention to abandon standing alone is not sufficient to establish a recognition event instead there must be an affirmative act of abandonment see 692_f2d_152 1st cir cert_denied 462_us_1106 261_f2d_176 9th cir citron t c pincite zurn v commissioner tcmemo_1996_386 as a result there is arguably an inherent requirement for an abandonment_loss that the taxpayer rather than some other party take the action to abandon permanently the property in question further an abandonment does not result simply from cessation of use beus at id citron at id thus participation in a government program which required the taxpayer to discontinue his dairy operation was not an abandonment where there was no showing of the irrevocable intent to abandon or never use the property again strandley v commissioner 99_tc_259 aff'd on another issue aftr 2d ria 9th cir similarly in denying an abandonment_loss for the individual members of a customer list the court in anchor cleaning t c pincite noted that the taxpayer had not put itself in a position where it would be unable to solicit or to serve such customers should they later decide to return to it golden state towel f 2d pincite also relied upon this language in denying an abandonment_loss for the loss of individual customers there is no showing in the present case that given the chance the entities would not become similarly involved with these subscribers and employees or that the taxpayers were in any way prevented from doing so similarly other cases have held that the actions of another party only affect the value of the property the taxpayer continues to hold see crst t c pincite 37_bta_576 aff’d 101_f2d_813 9th cir 46_tc_835 lastly the way in which the taxpayers have valued their assets may argue against the abandonment of individual subscribers or employees as stated in sunset fuel f 2d pincite the indivisible asset rule prevents a loss deduction when the nature of the purchased asset is such that the individual assets cannot be accurately valued thus sunset fuel made clear that valuation of customer accounts by resort to a formula applied indiscriminately to all accounts does not sufficiently establish the portion of the purchase_price allocable to the individual accounts so as to avoid the application of the mass ie indivisible asset rule indeed resort to a formula was felt to be an indication that the individual value of the accounts cannot be satisfactorily ascertained ralph w fullerton f 2d pincite similar conclusions are reached in skilken f 2d pincite golden state towel f 2d pincite and boe t c pincite compare 367_f2d_646 9th cir where the taxpayer was able to establish the cost of a particular account lost issue - valuation we understand that the examination of taxpayers’ valuation is currently assigned to an irs agent engineer by ____________________ clifford m harbourt senior technician reviewer income_tax and accounting branch
